 1   Robert C Weems (SBN 148156)
     Weems Law Offices
 2   769 Center Blvd., PMB 38
 3   Fairfax, CA 94930
     Ph: 415.881.7653
 4   Fx: 866.610.1430
     rcweems@weemslawoffices.com
 5          Attorney for Plaintiff
 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10                                           SACRAMENTO DIVISION

11

12       TERESA DIANE DAVIS,                                   Civil No. 2:18-cv-02415-KJN
13                          Plaintiff,                         STIPULATION AND ORDER RE
                                                               MODIFICATION OF SCHEDULING
14             v.                                              ORDER
15       ANDEW M. SAUL, COMMISSIONER                           (ECF No. 5)
         OF SOCIAL SECURITY,
16
                            Defendant.1
17

18

19           The parties hereby stipulate and agree this date of September 9, 2019, subject to the

20   Court’s approval and order, that there is good cause to modify the scheduling order, ECF No. 5,

21   by extending the deadlines therein by ten (10) days and that Plaintiff’s time to move for summary

22   judgment and/or remand be extended from September 5, 2019 to September 15, 2019, with all

23   other deadlines likewise extended.

24           This is the second extension of time requested. The good cause supporting this stipulation

25   includes, but is not limited to: on July 31, 2019, following plaintiff’s counsel’s review of the

26   record as it presently exists, plaintiff asked that defendant agree to supplementation of the

27
     1
      Mr. Saul was sworn in as Commissioner of Social Security on June 17, 2019; he is substituted for Ms. Berryhill
28   pursuant to Fed.R.Civ.P., Rule 25(d). See, https://www.ssa.gov/agency/commissioner.html.
                                                               1
 1   administrative record to include materials from prior administrative proceedings. Pending a final

 2   decision from defendant on that request, the parties stipulated to extend the due date for plaintiff’s

 3   motion for summary judgment from August 5, 2019 to September 5, 2019. On August 26, 2019,

 4   defendant’s counsel informed plaintiff’s counsel by e-mail that defendant would not agree to the

 5   requested supplementation of the administrative record. Defendant’s refusal to stipulate to

 6   supplementation of the administrative record will have a material impact on the nature and scope

 7   of issues presented in plaintiff’s motion for summary judgment. Defendant’s decision was

 8   communicated so close to the current due date for plaintiff’s motion for summary judgment that it

 9   will be difficult, if not impossible, to complete necessary modifications and supplementation of

10   plaintiff’s motion for summary judgment by the current due date.

11
      WEEMS LAW OFFICES                                 McGREGOR W. SCOTT,
12                                                      United States Attorney
                                                        DEBORAH LEE STACHEL,
13                                                      Regional Chief Counsel, Region IX,
                                                         Soc. Sec. Admin.
                                                        ELLINOR RAVENEL CODER,
14                                                       Sp. Asst. U.S. Attorney
                                                        SATHYA OUM,
15                                                      Asst. Regional Counsel,
                                                         Soc. Sec. Admin., Region IX
16
      /s/Robert C. Weems                         By:    /s/ Sathya Oum
17    Robert C. Weems,                                  Sathya Oum,
      Attorney for Plaintiff                            Attorneys for Defendant
18

19
      SO ORDERED:
20
21
     Dated: September 9, 2019
22

23

24

25
     davi.2415
26
27

28
                                                        2
